

117 HR 2452 IH: Pittman-Robertson Wildlife Restoration Act and Dingell-Johnson Sport Fish Restoration Act District of Columbia Equality Act of 2021
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2452IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Ms. Norton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Pittman-Robertson Wildlife Restoration Act and the Dingell-Johnson Sport Fish Restoration Act to treat the District of Columbia the same as a State for purposes of such Acts, and for other purposes.1.Short titleThis Act may be cited as the Pittman-Robertson Wildlife Restoration Act and Dingell-Johnson Sport Fish Restoration Act District of Columbia Equality Act of 2021.2.Treatment of District of Columbia under Pittman-Robertson Wildlife Restoration Act and Dingell-Johnson Sport Fish Restoration Act(a)Pittman-Robertson Wildlife Restoration ActThe Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669 et seq.) is amended—(1)in section 2, by redesignating paragraphs (6) through (11) as paragraphs (7) through (12), and by inserting after paragraph (5) the following:(6)the term State includes the District of Columbia; ; and(2)in section 4—(A)by amending paragraph (1) of subsection (d) to read as follows:(1)The Secretary of the Interior shall apportion from the Wildlife Conservation and Restoration Account a sum equal to not more than one-fourth of 1 percent thereof to each of Guam, American Samoa, the Virgin Islands, and the Commonwealth of the Northern Mariana Islands.; and(B)in subsection (e)(5), by striking the District of Columbia,.(b)Dingell-Johnson Sport Fish Restoration ActThe Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777 et seq.) is amended—(1)in section 2—(A)by striking and at the end of paragraph (2);(B)by striking the period at the end of paragraph (3) and inserting ; and; and(C)by adding at the end the following:(4)the term State includes the District of Columbia.; and(2)in section 12—(A)by striking the Mayor of the District of Columbia,;(B)by striking the District of Columbia, the second and third place it appears; and(C)by striking for the District of Columbia one-third of 1 per centum,. 